Name: Council Decision 2011/318/CFSP of 31 March 2011 on the signing and conclusion of the Framework Agreement between the United States of America and the European Union on the participation of the United States of America in European Union crisis management operations
 Type: Decision
 Subject Matter: international affairs;  European construction;  international security;  America
 Date Published: 2011-05-31

 31.5.2011 EN Official Journal of the European Union L 143/1 COUNCIL DECISION 2011/318/CFSP of 31 March 2011 on the signing and conclusion of the Framework Agreement between the United States of America and the European Union on the participation of the United States of America in European Union crisis management operations THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 37 thereof, and the Treaty on the Functioning of the European Union, and in particular Article 218(5) and (6) thereof, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy (HR), Whereas: (1) Conditions regarding the participation of third States in Union crisis management operations should be laid down in an agreement establishing a framework for such possible future participation, rather than defining those conditions on a case-by-case basis for each operation concerned. (2) Following the adoption of a Decision by the Council on 26 April 2010 authorising the opening of negotiations, the HR negotiated a framework agreement between the United States of America and the European Union on the participation of the United States of America in European Union crisis management operations (the Agreement). (3) The Agreement should be approved, HAS ADOPTED THIS DECISION: Article 1 The Framework Agreement between the United States of America and the European Union on the participation of the United States of America in European Union crisis management operations (the Agreement) is hereby approved on behalf of the Union. The text of the Agreement is attached to this Decision. Article 2 The President of the Council is hereby authorised to designate the person(s) empowered to sign the Agreement in order to bind the Union. Article 3 The Agreement shall be applied on a provisional basis as from the date of signature thereof, pending the completion of the procedures for its conclusion (1). Article 4 The President of the Council shall, on behalf of the Union, give the notification provided for in Article 10(1) of the Agreement. Article 5 This Decision shall enter into force on the date of its adoption. Done at Brussels, 31 March 2011. For the Council The President VÃ LNER P. (1) The date of signature of the Agreement will be published in the Official Journal of the European Union by the General Secretariat of the Council.